DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior 35 U.S.C. 112 rejection of claims 3 and 13 (5/6/22) is hereby withdrawn in light of amendments to the claims

Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection of the claims, Applicant argues that the invention as reflected by example claim 1 is clearly directed to automatic completion of queries submitted to a computer and not merely parsing and determining scores, that the claims do not preempt any abstract idea and further do not fall into the categories of abstract idea, that the claims provide an improvement in the functioning of a computer or other technology and further that the claims recite a particular/specific manner of applying an underlying idea (Amendment, pg. 10, seventh para. – pg. 13, third para.). Examiner respectfully disagrees.
Claim 1 recites steps of parsing received text into at least one element (i.e., an analysis/evaluation step), matching the element to an element in a semantic knowledge graph that includes query nodes and first and second element nodes (i.e., an analysis/evaluation/comparison step), selecting the second element node in the graph (i.e., an analysis/evaluation step), generating an autocomplete suggestion notification based on the second node (i.e. a data retrieval/post solutional step of generating output), and transmitting the notification to a user interface (i.e., a post solutional activity step of generating output) corresponding to the mental processes category of abstract ideas achievable by a human analyzing received input on paper to determine what output to provide. Including the preamble of the independent claims, the claims’ mention of “automatic completion” includes as provided in the language, generating an autocomplete suggestion notification and the transmission of such notification (see Claims 1, 10 and 11). Using a computer to generate and display notifications based on input received does not shield the claims from being considered abstract as the Alice court decision sought to prevent. Also, the absence of preemption as argued by Applicant does not demonstrate patent eligibility. The claims and Applicant’s arguments do not provide evidence as to how the claims provide an improvement to the functioning of a computer implementing the claimed steps or to other technology nor a particular/specific manner of applying an underlying idea. Instead as provided above, the claims as reduced to its basic concepts include steps of analyzing received textual input to generate a notification that is subsequently displayed to a user, corresponding to merely utilizing a generic computer to perform textual analysis.
Applicant further argues that even if the claims are directed to an abstract idea, the language recited therein provides significantly more than an abstract idea by being directed to a specific application of a technology in the market place and further provides a practical application since the Office Action cannot meet the Burkheimer requirement, and as such, argues that the claimed elements are novel and constitutes patentable subject matter (Amendment, pg. 13, fourth para. – pg. 15, second para.). Examiner respectfully disagrees.
As shown in the rejections below, the generically recited claimed computer elements (computer, medium, system, processing circuitry, memory, interface) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer like the Alice decision sought to discourage. The claims further do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the inventive concept  i.e., limitations “generating an autocomplete suggestion notification including at least the selected second element node” and “transmitting by the computer, the generated autocomplete suggestion notification toward the user interface” corresponds to well-understood, routine, conventional computer functions of storing and retrieving information in/from memory as recognized by court decisions listed in MPEP § 2106.05 as well as in cited references Ismalon (see prior art rejection below) and Hertz (see PTO 892 form, 5/6/22) and reference Vermulen (IDS, 8/8/22).
              Regarding the 35 U.S.C. 102 rejection of the claim 1 and similar independent claims 10 and 11 with reference Ismalon, Applicant argues that the graph cited in Ismalon appear to only show element nodes but not a plurality of query nodes as required by the amended claim language and as such argues that Ismalon does not disclose a relationship between a corresponding element node and a respective query node i.e., limitations “the semantic knowledge graph also including a plurality of query nodes, each query node being connected to at least one of the plurality of element nodes, each connection being represented by an edge indicating a relationship between a corresponding element node and a respective query node, wherein each edge is associated with a score, and wherein each of the element nodes of the plurality of element nodes is connected to at least two query nodes of the plurality of query nodes” and “selecting, by the computer, a second element node in the semantic knowledge graph from a set of at least one second element nodes, wherein each second element node is connected via an edge to a query node which is in turn connected via an edge to the first element node” (Amendment, pg. 15, third para. – pg. 17, fourth para.). Examiner respectfully disagrees.
           Ismalon discloses receiving and parsing a user’s search query into terms (para. [0241]-[0243]), where the query includes user-entered terms "physics," "angular," and "spin" (para. [0150]) and matching the query terms to terms stored in a PAG association graph (para. [0057]; para. [0145]), where the PAG graph includes a subgraph 200 (see fig. 4) containing nodes (see “Physics”, “Angular”, “Spin”, fig. 4) representing each of the query terms (i.e., the claimed plurality of query nodes), and where the PAG graph also includes a plurality of candidate nodes (see “Engine” and “Momentum” in fig. 4) of one or more other terms of the PAG (i.e. the claimed first and second element nodes) that are linked to the query terms (fig. 4; para. [0174]). Each node of the query terms (i.e., Physics”, “Angular”, “Spin”, fig. 4) of the subgraph 200 of the PAG graph is connected to at least one of the plurality of candidate nodes of one or more other terms (i.e., “Engine” and “Momentum”, fig. 4) of the PAG and each of the one of the candidate nodes of one or more other terms (i.e., “Engine” and “Momentum”, fig. 4) is connected to at least two node of the query terms (i.e., Physics”, “Angular”, fig. 4), and where the nodes/vertices are all connected by edges having scores (para. [0132]), and as such Ismalon discloses “the semantic knowledge graph also including a plurality of query nodes, each query node being connected to at least one of the plurality of element nodes, each connection being represented by an edge indicating a relationship between a corresponding element node and a respective query node, wherein each edge is associated with a score, and wherein each of the element nodes of the plurality of element nodes is connected to at least two query nodes of the plurality of query nodes”. Ismalon further discloses selecting as primary refinement options the candidates with the top m scores (para. [0223]; [0225]), corresponding to limitation “selecting, by the computer, a second element node in the semantic knowledge graph from a set of at least one second element nodes, wherein each second element node is connected via an edge to a query node which is in turn connected via an edge to the first element node”.
           Regarding the 35 U.S.C. 103 rejection of claims 8 and 18 with additional reference Arnon, Applicant argues that Arnon does not cure the above alleged deficiency of Ismalon with respect to independent claims 1 and 11 and as such cannot teach limitations recited in the dependent claims 8 and 18 regardless of the motivation to combine the references (Amendment, pg. 17). 
Examiner respectfully disagrees as Arnon is/was not utilized to teach limitations recited in the independent claims 1 and 11, and absent any argument as to why Arnon fails to disclose limitations recited in claims 8 and 18 in light of the amendments to the independent claims, Examiner maintains that the rejection of the dependent claims is appropriate.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


                Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to text analysis without significantly more. The claims 1, 10 and 11 recite parsing received text into at least one element (i.e., an analysis/evaluation step), matching the element to an element in a semantic knowledge graph that includes query nodes and first and second element nodes (i.e., an analysis/evaluation/comparison step), selecting the second element node in the graph (i.e., an analysis/evaluation step), generating an autocomplete suggestion notification based on the second node (i.e. a data retrieval/post solutional step of generating output), and transmitting the notification to a user interface (i.e., a post solutional activity step of generating output) corresponding to the mental processes category of abstract ideas achievable by a human analyzing received input to determine what output to provide. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (computer, medium, system, processing circuitry, memory, interface) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “generating an autocomplete suggestion notification including at least the selected second element node” and “transmitting by the computer, the generated autocomplete suggestion notification toward the user interface” corresponds to well-understood, routine, conventional computer functions of storing and retrieving information in/from memory as recognized by court decisions listed in MPEP § 2106.05 and cited references Ismalon and Hertz (see PTO 892 form) and reference Vermulen (IDS, 8/8/22) and further is a post solutional step of generating output.
          The dependent claims 2-9 and 12-19 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.       Claims 1-7 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ismalon US PGPUB 2008/0140643 A1 (“Ismalon”)
           Per Claim 1, Ismalon discloses a method for automatic completion of queries submitted to a computer, comprising: 
               parsing a textual input received by the computer via a user interface into at least one element (para. [0091]; para. [0225]; Method 1000 begins with the receipt of a search query by refinement processor 64, at a query receipt step 1010…, para. [0241]; refinement processor 64 designates one or more of the terms of the query as anchors. The anchors are generally particularly meaningful terms in the query…, para. [0242]-[0243]); 
             matching, by the computer, the at least one element to a first element node of a plurality of element nodes in a semantic knowledge graph, the semantic knowledge graph also including a plurality of query nodes, each query node being connected to at least one of the plurality of element nodes, each connection being represented by an edge indicating a relationship between a corresponding element node and a respective query node, wherein each edge is associated with a score, and wherein each of the element nodes of the plurality of element nodes is connected to at least two query nodes of the plurality of query nodes (fig. 4; personal association graph (PAG)…, para. [0057]; “Each association graph comprises one or more vertices, each of which is linked to one or more other vertices by respective edges…vertices" are sometimes referred to as "nodes," and "edges" are sometimes referred to as "arcs" …”, para. [0130]; “Each edge has a score that represents the strength of the association of the vertices linked by the edge…”, para. [0132]; feedback processor 302 attempts to resolve the keywords of a search query entered by user 30 into one or more multi-keyword terms, in order to find the best matches between the keywords of the query and the terms stored in the associations graphs…, para. [0145]; exemplary association graph 100 of FIG. 4 is a PAG including a query consisting of the user-entered terms "physics," "angular," and "spin" (comprising subgraph 200)…, para. [0150]; internal search processor 62 generates one or more subgraphs of the user's PAG, each of which consists of all of the terms of the search query plus one or more terms of the PAG that are most highly linked in the PAG to all of the terms of the search query…, para. [0174]; the query consists of "physics," refinement processor 64 would determine the following candidate refinement options: "spin," "angular," "momentum," "particle," "Java," "engine," "open," "nobel," "prize," and "winners."…, para. [0223]-[0225]; para. [0318], "physics," "angular," and "spin" as elements of user query, Personal Association Graph (PAG) as knowledge graph including query nodes "physics" "angular" and "spin" of subgraph 200 (see fig. 4) connected to plurality of candidate refinement/element nodes "momentum," and "engine" by edges having scores, refinement candidate or element nodes as connected to two or more query nodes (see fig. 4)); 
            selecting, by the computer, a second element node in the semantic knowledge graph from a set of at least one second element nodes, wherein each second element node is connected via an edge to a query node which is in turn connected via an edge to the first element node (fig. 4; para. [0223]-[0224]; The refinement processor typically selects as primary refinement options 700 the candidates with the top m scores…, para. [0225]);
           generating, by the computer, an autocomplete suggestion notification including at least the selected second element node (the user 30 types in the keywords, and/or selects refinement options for addition to the query…, para. [0166]; para. [0225]; User 30 selects one of the refinement options (typically by clicking on it), at a refinement option selection step 758…, para. [0226]); and
          transmitting, by the computer, the generated autocomplete suggestion notification toward the user interface (para. [0090]-[0091]; para. [0112]; refinement processor 64 of online processor 60 (FIG. 2) provides refinement options 66 in browser 36. Refinement options 66 are displayed on the main web page in the browse …, para. [0213]-[0214]; para. [0225]-[0226]).
           Per Claim 2, Ismalon discloses the method of claim 1, wherein each of the element nodes represents a unique element (fig. 3; fig. 4; para. [0214]). 
          Per Claim 3, Ismalon discloses the method of claim 1, wherein each respective score is determined based on a weight established between the corresponding element node and the respective query node for which the respective score is determined (fig. 3; fig. 4; para. [0135]-[0138]).
          Per Claim 4, Ismalon discloses the method of claim 1, wherein the autocomplete suggestion notification is structured as a list of potential autocomplete suggestions, at least one potential autocomplete suggestion being the selected second element node and each other potential autocomplete suggestion of the list being based on a corresponding second element node, wherein the list of potential autocomplete suggestions is ordered based on the score of the corresponding respective edge between each second element node and the query node (para. [0135]-[0138]; para. [0213]-[0214]; para. [0225]-[0226]; para. [0229]). 
            Per Claim 5, Ismalon discloses the method of claim 4, further comprising: increasing the score of the edge between a particular one of the second element nodes and one of the query nodes based on a selection of an autocomplete suggestion from the list corresponding to the particular one of the second element nodes made by user in response to a display of the autocomplete suggestion notification at the user interface (para. [0150]-[0152]; para. [0213]-[0214]; para. [0225]-[0226]).
           Per Claim 6, Ismalon discloses the method of claim 4, further comprising: decreasing the score of the edge between a particular one of the second element nodes and one of the query nodes based on a selection of an autocomplete suggestion from the list corresponding to the particular one of the second element nodes made by user in response to a display of the autocomplete suggestion notification at the user interface (para. [0152]-[0153]; para. [0213]-[0214]; para. [0225]-[0226]; para. [0267]; para. [0333]).
           Per Claim 7, Ismalon discloses the method of claim 1, wherein the autocomplete suggestion notification is further based on a plurality of second element nodes connected to the query node, wherein each of the second element nodes are connected to the query node by an edge having a score above a predetermined threshold (para. [0225]; para. [0229]). 
          Per Claim 10, Ismalon discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process automatic completion of queries submitted to the processing circuitry, the process comprising: 
              parsing a textual input received via a user interface into at least one element (para. [0091]; para. [0225]; Method 1000 begins with the receipt of a search query by refinement processor 64, at a query receipt step 1010…, para. [0241]; refinement processor 64 designates one or more of the terms of the query as anchors. The anchors are generally particularly meaningful terms in the query…, para. [0242]-[0243]); 
             matching the at least one element to a first element node of a plurality of element nodes in a semantic knowledge graph, the semantic knowledge graph also including a plurality of query nodes, each query node being connected to at least one of the plurality of element nodes, each connection being represented by an edge indicating a relationship between a corresponding element node and a respective query node, wherein each edge is associated with a score, and wherein each of the element nodes of the plurality of element nodes is connected to at least two query nodes of the plurality of query nodes (fig. 4; personal association graph (PAG)…, para. [0057]; “Each association graph comprises one or more vertices, each of which is linked to one or more other vertices by respective edges…vertices" are sometimes referred to as "nodes," and "edges" are sometimes referred to as "arcs" …”, para. [0130]; “Each edge has a score that represents the strength of the association of the vertices linked by the edge…”, para. [0132]; feedback processor 302 attempts to resolve the keywords of a search query entered by user 30 into one or more multi-keyword terms, in order to find the best matches between the keywords of the query and the terms stored in the associations graphs…, para. [0145]; exemplary association graph 100 of FIG. 4 is a PAG including a query consisting of the user-entered terms "physics," "angular," and "spin" (comprising subgraph 200)…, para. [0150]; internal search processor 62 generates one or more subgraphs of the user's PAG, each of which consists of all of the terms of the search query plus one or more terms of the PAG that are most highly linked in the PAG to all of the terms of the search query…, para. [0174]; the query consists of "physics," refinement processor 64 would determine the following candidate refinement options: "spin," "angular," "momentum," "particle," "Java," "engine," "open," "nobel," "prize," and "winners."…, para. [0223]-[0225]; para. [0318], "physics," "angular," and "spin" as elements of user query, Personal Association Graph (PAG) as knowledge graph including query nodes "physics" "angular" and "spin" of subgraph 200 (see fig. 4) connected to plurality of candidate refinement/element nodes "momentum," and "engine" by edges having scores, refinement candidate or element nodes as connected to two or more query nodes (see fig. 4));
            selecting a second element node in the semantic knowledge graph from a set of at least one second element nodes, wherein each second element node is connected via an edge to a query node which is in turn connected via an edge to the first element node (fig. 4; The refinement processor typically selects as primary refinement options 700 the candidates with the top m scores…, para. [0225]);
           generating an autocomplete suggestion notification including at least the selected second element node (the user 30 types in the keywords, and/or selects refinement options for addition to the query…, para. [0166]; para. [0225]; User 30 selects one of the refinement options (typically by clicking on it), at a refinement option selection step 758…, para. [0226]); and
          transmitting generated autocomplete suggestion notification toward the user interface (para. [0090]-[0091]; para. [0112]; refinement processor 64 of online processor 60 (FIG. 2) provides refinement options 66 in browser 36. Refinement options 66 are displayed on the main web page in the browse …, para. [0213]-[0214]; para. [0225]-[0226]).
           Per Claim 11, Ismalon discloses a system for automatic completion of queries, comprising: 
              a processing circuitry (para. [0084]; para. [0112]); and 
              a memory, the memory containing instructions that, when executed by the processing circuitry (para. [0112]), configure the system to: 
             parse a textual input received by the system via a user interface into at least one element (para. [0091]; para. [0225]; Method 1000 begins with the receipt of a search query by refinement processor 64, at a query receipt step 1010…, para. [0241]; refinement processor 64 designates one or more of the terms of the query as anchors. The anchors are generally particularly meaningful terms in the query…, para. [0242]-[0243]); 
             match by the system, the at least one element to a first element node of a plurality of element nodes in a semantic knowledge graph, the semantic knowledge graph also including a plurality of query nodes, each query node being connected to at least one of the plurality of element nodes, each connection being represented by an edge indicating a relationship between a corresponding element node and a respective query node, wherein each edge is associated with a score, and wherein each of the element nodes of the plurality of element nodes is connected to at least two query nodes of the plurality of query nodes (fig. 4; personal association graph (PAG)…, para. [0057]; “Each association graph comprises one or more vertices, each of which is linked to one or more other vertices by respective edges…vertices" are sometimes referred to as "nodes," and "edges" are sometimes referred to as "arcs" …”, para. [0130]; “Each edge has a score that represents the strength of the association of the vertices linked by the edge…”, para. [0132]; feedback processor 302 attempts to resolve the keywords of a search query entered by user 30 into one or more multi-keyword terms, in order to find the best matches between the keywords of the query and the terms stored in the associations graphs…, para. [0145]; exemplary association graph 100 of FIG. 4 is a PAG including a query consisting of the user-entered terms "physics," "angular," and "spin" (comprising subgraph 200)…, para. [0150]; internal search processor 62 generates one or more subgraphs of the user's PAG, each of which consists of all of the terms of the search query plus one or more terms of the PAG that are most highly linked in the PAG to all of the terms of the search query…, para. [0174]; the query consists of "physics," refinement processor 64 would determine the following candidate refinement options: "spin," "angular," "momentum," "particle," "Java," "engine," "open," "nobel," "prize," and "winners."…, para. [0223]-[0225]; para. [0318], "physics," "angular," and "spin" as elements of user query, Personal Association Graph (PAG) as knowledge graph including query nodes "physics" "angular" and "spin" of subgraph 200 (see fig. 4) connected to plurality of candidate refinement/element nodes "momentum," and "engine" by edges having scores, refinement candidate or element nodes as connected to two or more query nodes (see fig. 4)); 
           select by the system, a second element node in the semantic knowledge graph from a set of at least one second element nodes, wherein each second element node is connected via an edge to a query node which is in turn connected via an edge to the first element node (fig. 4; The refinement processor typically selects as primary refinement options 700 the candidates with the top m scores…, para. [0225]);
           generate by the system, an autocomplete suggestion notification including at least the selected second element node (the user 30 types in the keywords, and/or selects refinement options for addition to the query…, para. [0166]; para. [0225]; User 30 selects one of the refinement options (typically by clicking on it), at a refinement option selection step 758…, para. [0226]); and
          transmit by the system,  generated autocomplete suggestion notification toward the user interface (para. [0090]-[0091]; para. [0112]; refinement processor 64 of online processor 60 (FIG. 2) provides refinement options 66 in browser 36. Refinement options 66 are displayed on the main web page in the browse …, para. [0213]-[0214]; para. [0225]-[0226]).
             Per Claim 12, Ismalon discloses the system of claim 11, wherein each of the element nodes represents a unique element (fig. 3; fig. 4; para. [0214]).
            Per Claim 13, Ismalon discloses the system of claim 11, wherein each respective score is determined based on a weight established between the corresponding element node and the respective query node for which the respective score is determined (fig. 3; fig. 4; para. [0135]-[0138]).
             Per Claim 14, Ismalon discloses the system of claim 11, wherein the autocomplete suggestion notification is structured as a list of potential autocomplete suggestions, at least one potential autocomplete suggestion being the selected second element node and each other potential autocomplete suggestion of the list being based on a corresponding second element node, wherein the list of potential autocomplete suggestions is ordered based on the score of the corresponding respective edge between each second element node and the query node (para. [0135]-[0138]; para. [0213]-[0214]; para. [0225]-[0226]; para. [0229]).
             Per Claim 15, Ismalon discloses the system of claim 14, wherein the system is further configured to: increase the score of the edge between a particular one of the second element nodes and one of the query nodes based on a selection of an autocomplete suggestion from the list corresponding to the particular one of the second element nodes made by user in response to a display of the autocomplete suggestion notification at the user interface (para. [0150]-[0152]; para. [0213]-[0214]; para. [0225]-[0226]).
              Per Claim 16, Ismalon discloses the system of claim 14, wherein the system is further configured to: decrease the score of the edge between a particular one of the second element nodes and one of the query nodes based on a selection of an autocomplete suggestion from the list corresponding to the particular one of the second element nodes made by user in response to a display of the autocomplete suggestion notification at the user interface (para. [0152]-[0153]; para. [0213]-[0214]; para. [0225]-[0226]; para. [0267]; para. [0333]).
              Per Claim 17, Ismalon discloses the system of claim 11, wherein the autocomplete suggestion notification is further based on a plurality of second element nodes connected to the query node, wherein each of the second element nodes are connected to the query node by an edge having a score above a predetermined threshold (para. [0225]; para. [0229]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ismalon in view of Arnon US PGPUB 2013/0226562 A1 (“Arnon”)
            Per Claim 8, Ismalon discloses the method of claim 1, 
                Ismalon does not explicitly disclose wherein an element node represents any of: a formula, a filter, a subformula, a measure, a dimension, and an argument
               However, this feature is taught by Arnon (para. [0124]; para. [0140]; para. [0150])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Arnon with the method of Ismalon in arriving at “wherein an element node represents any of: a formula, a filter, a subformula, a measure, a dimension, and an argument”, because such combination would have resulted in enabling a user find similar or identical input/equations according to theoretical and visual similarity (Arnon, Abstract; para. [0124]).
          Per Claim 18, Ismalon discloses the system of claim 11, 
               Ismalon does not explicitly disclose wherein an element node represents any of: a formula, a filter, a subformula, a measure, a dimension, and an argument
             However, this feature is taught by Arnon (para. [0124]; para. [0140]; para. [0150])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Arnon with the system of Ismalon in arriving at “wherein an element node represents any of: a formula, a filter, a subformula, a measure, a dimension, and an argument”, because such combination would have resulted in enabling a user find similar or identical input/equations according to theoretical and visual similarity (Arnon, Abstract; para. [0124])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658